



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Nowack, 2021 ONCA 816

DATE: 20211116

DOCKET: M52673 (C67831)

Doherty, Pardu and Thorburn
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Steven Nowack

Appellant

Paul Slansky, for the appellant

Matthew Asma, for the respondent

Noah Schachter, for the Toronto Police
    Service

Heard and released orally: November
    12, 2021

REASONS FOR DECISION

[1]

Counsel for the Toronto Police Service advises
    that he learned this morning, about an hour before the appeal was scheduled to
    start, that the police had recovered additional emails that may be pertinent to
    this motion. Counsel is understandably unable to provide any details of the
    recovery at this point. Counsel all agree that the motion should be adjourned
sine
    die
to allow the parties to explore this latest development. We agree.

[2]

The motion is adjourned
sine die
. Any
    matters that may arise from this recent recovery may be addressed by Justice
    Rouleau, the case management judge.

Doherty J.A.

G. Pardu J.A.

J.A. Thorburn J.A.


